Citation Nr: 0836227	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-23 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder.


FINDING OF FACT

The veteran exhibits such symptoms as hypervigilance, 
flashbacks, nightmares, impaired impulse control, suicidal 
ideation, social avoidance, irritability, near-continuous 
depression and difficulty in establishing and maintaining 
effective work and social relationships, due to PTSD.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  
4.1, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to service-connection has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Since the veteran is being 
granted an increased rating back to the date of service 
connection, staged ratings are inappropriate here.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, DC 9411.

History and Analysis

The veteran submitted his claim for service connection for 
PTSD in April 2005.  The September 2005 rating decision on 
appeal granted the veteran service connection, and assigned 
an initial rating of 50 percent, effective from April 8, 
2005.  The veteran has appealed the initial 50 percent 
rating.

A May 2005 letter from a private counselor noted that the 
veteran was diagnosed with PTSD; alcohol abuse in full 
remission, secondary to PTSD and major depression.  The 
veteran was noted to have such PTSD symptoms including:  
trust and authority issues, problems securing and maintaining 
gainful employment, problems with authority, angry outbursts, 
guilt, isolation, nightmares, sleep disturbance, low energy 
and depression.  Also observed was that the veteran led an 
isolated life alone and suffered from numerous physical 
limitations.  The veteran was found to have a Global 
Assessment of Functioning (GAF) score of 39-44.

A June 2005 VA examiner reported that the veteran was dressed 
in casual attire, with orientation in all spheres.  There was 
no evidence of hallucinations or delusions.  The veteran was 
emotionally distant and detached in the psychiatric 
evaluation and had difficulty putting his thoughts and 
feelings into words.  He showed a constricted affect, and was 
tense, emotionally distant and detached, with severe 
emotional numbing.  The examiner also noted quite significant 
depression associated with his experiences in Vietnam.  The 
examiner found that the veteran was terribly traumatized by 
these experiences and re-experiences the traumatic events 
with disturbing recollections and recurrent distressing 
dreams.  The veteran tries to avoid stimuli associated with 
these events and has a numbing of his general responsiveness.  
He also has symptoms of increased arousal.  The veteran 
reported that he had problems with anger and irritability and 
stated that little things make him mad.  He had difficulty 
concentrating and focusing on the tasks at hand within the 
psychiatric evaluation and was hypervigilant and hyperalert, 
including an exaggerated startle response.  The veteran never 
married.  The examiner found that the veteran had dysthymic 
disorder secondary to PTSD and that it was chronic and 
severe.  The veteran had profound feelings of guilt, sadness 
and regret about his Vietnam service.  The examiner also 
noted that the veteran's PTSD appeared to have had a severe 
adverse impact occupationally given the level of severity of 
his emotional numbing and detachment, as well as a tendency 
to move from job to job.  This severe PTSD symptomatology and 
emotional numbing/detachment appeared to have contributed to 
his significant instability with employment.  The examiner 
diagnosed PTSD, chronic and severe; dysthymic disorder 
secondary to PTSD, chronic and severe; and a history of 
alcohol abuse, in remission, related to his PTSD.  The 
veteran was found to have serious impairment in social 
functioning and moderately severe to severe impairment in 
occupational functioning.  The veteran had a GAF score of 50-
52.

A November 2005 letter from a private counselor noted that 
the veteran had been treating with the counselor since May 
2003.  At the time the veteran was suffering from severe 
sleep disturbances and frequent nightmares.  The veteran was 
exhausted from lack of sleep, feeling hopeless and depressed.  
The counselor asserted the veteran was not able to converse 
about his combat experiences in Vietnam without crying and 
that his PTSD was chronic and severe in nature, as was his 
depression.  Noted was the veteran's high survivor guilt and 
regret, which the veteran attempted to alleviate by drinking 
heavily for a number of years.  The counselor opined that 
this previous substance abuse was secondary to the veteran's 
PTSD.  In addition, the counselor asserted that the veteran's 
impairment was long-standing and not likely to improve.  The 
veteran was concerned about his future survival, which led to 
increased anxiety and depression.

A September 2007 VA examiner reported that the veteran was 
dressed in casual attire and was clean and groomed.  The 
examiner noted that the veteran seemed uncomfortable in the 
interview situation and that he did not like to talk or think 
about his experiences in Vietnam.  There was no bizarre or 
inappropriate behavior exhibited by the veteran.  Speech was 
of normal rate and volume.  Answers tended to be brief and 
concrete with little spontaneous elaboration or detail.  
There were no hallucinations or delusional thoughts present.  
The veteran described himself experiencing depression at 
least seven days out of a month's time.  His affect appeared 
to be blunted although there were points in the interview 
where he expressed anger.  He reported intermittent passive 
suicidal ideation, but no assaultive ideation.  The veteran 
tries to avoid stimuli that will bring up thoughts and 
feelings about his experiences in Vietnam and experiences 
emotional reactivity when they are brought up.  He reports 
flashbacks and nightmares, as well as chronic estrangement 
from other people and a restricted range of interests.  The 
veteran reported irritability and occasional impaired impulse 
control due to anger, experienced impaired concentration, 
exaggerated startle response, hypervigilance and trouble 
falling and staying asleep.  He also reported depression and 
found himself often dwelling on his experiences in Vietnam.  
The veteran was found to have a GAF score of 50.

VA treatment records from April 2004 to August 2007 show the 
veteran continued to be diagnosed with PTSD, with few VA 
therapy sessions.  A June 2005 outpatient record notes the 
veteran had a constricted affect, with a subdued/wary mood.  
The veteran denied current suicidal or homicidal ideation but 
admitted a past history of alcoholism and suicidal ideation.  
The veteran was prescribed medication for his nightmares and 
sleep disturbances.   

An August 2007 response from the Social Security 
Administration shows that the veteran has not filed for 
disability benefits from that agency.  

At the veteran's May 2008 hearing, the veteran testified that 
he last worked in 1993, doesn't like people and that noise 
can startle him.  He indicated he used to get in fights 
often, but does not anymore.  The veteran lives with his 
brother and the brother's fiancée, but people don't come over 
and visit him personally.  If his brother's friends come 
over, he leaves.  The veteran struggles to engage in 
conversation and usually takes his dinner into his bedroom to 
eat, staying in his bedroom after dinner.  He gets along with 
his family, but just likes to be alone.  People and crowds 
bother him, particularly in the city, with too many people, 
too many sounds and noise.  The veteran testified that he's 
never been married or in a long-lasting relationship.  He 
doesn't trust anybody and was crying through the hearing 
because all everyone wants to do is bring up the past.  He 
just generally doesn't feel very good these days.  The 
veteran testified that he stopped going to counseling once 
his main therapist left town because he couldn't communicate 
with the other therapist.  Since then, he hasn't received 
treatment for his PTSD, but is on medication for his 
depression.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, sever 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  A score of 31-40 
is indicated where there is "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family 
and is unable to work; child frequently bears up younger 
children, is defiant at home, and is failing at school.)"

The list of symptoms in Diagnostic Code 9411 are intended to 
describe the occupational and social impairment of a person 
with certain mental disorders. But it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21. Moreover, with respect to 
mental disorders, it is not the symptoms, but their effects, 
that determine the level of impairment.  See 61 Fed. Reg. 
52,697 (October 8, 1996) (comments accompanying amendments to 
the schedule of criteria for mental disorders).  

The September 2005 rating action granted the veteran service 
connection and a 50 percent rating for PTSD.  The Board 
finds, however, that the evidence of record meets the 
criteria for a 70 percent rating for the veteran's PTSD.  As 
shown above, the veteran has symptoms of hypervigilance, 
flashbacks, nightmares, impaired impulse control, suicidal 
ideation, social avoidance, irritability, near-continuous 
depression and difficulty in establishing and maintaining 
effective work and social relationships, due to PTSD.  These 
symptoms, along with a GAF scores as low as 39 indicate that 
the veteran meets the criteria for a 70 percent rating.  
Given the veteran's contentions and testimony, his GAF 
scores, and his symptoms, the record more nearly approximates 
occupational and social impairment, with deficiencies in most 
areas, than occupational and social impairment with reduced 
reliability and productivity contemplated in a 50 percent 
disability rating.  See 38 C.F.R. § 4.7 (when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating).  Therefore, the Board finds that the veteran's PTSD 
symptoms most approximately meet the criteria for an initial 
70 percent rating.

The veteran's symptoms do not meet the criteria for a 100 
percent rating for PTSD.  The greater weight of the evidence 
indicates that the veteran's PTSD does not result in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Therefore, the 
veteran does not meet the criteria for a 100 percent rating.  

Accordingly, as the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Resolving reasonable doubt in the claimant's favor, an 
increase to 70 percent is granted from the date of service 
connection.

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

An initial rating of 70 percent for PTSD is granted, subject 
to the law and regulations regarding the payment of monetary 
benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


